Citation Nr: 1140829	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-16 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a right knee injury.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran had active military service in the United States Army from September 1983 to October 1991, July 1996 to March 1997, and December 2004 to May 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in September 2010.  A transcript of that hearing is associated with the claims file.

Finally, as Veteran has been working full-time throughout the pendency of this appeal, this case does not raise a claim for a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran reported that his PTSD and right knee disabilities have worsened since his last VA examination in March 2007 and February 2007, respectively, as indicated on pages 8, 12, and 16 of the hearing transcript.  Further the record reflects that the Veteran was hospitalized in March 2008 for PTSD.  (See Hearing Transcript, p. 4).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The VA Office of General Counsel has held that, while a lapse of time in and of itself does not necessarily require a re-examination in rating cases, a further examination is needed in instances where the Veteran has reported a worsening in the disability since his last examination.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  Therefore, additional development is warranted to obtain a new VA examination and to obtain the Veteran's most current VA medical records, pursuant to 38 C.F.R. §3.159(c)(2).

Prior to arranging for the Veteran to undergo VA examination, the RO should obtain and associate with the claims folder all outstanding VA medical records and pertinent private records.  The records reflect that the Veteran received treatment from Northampton VAMC (VA Medical Center), West Haven VAMC, Veterans Center in Springfield, MA, Veterans Clinic in Pittsville, MA, and Berkshire Hospital in Pittsville, MA.  (See Hearing Transcript, pp. 9, 13, 14).  The Veteran also testified that he took leave under FMLA (Family Medical Leave Act) program in 2009 because of PTSD.  (See Hearing Transcript, pp. 14, 15).

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain from Northampton VAMC, West Haven VAMC, Veterans Center in Springfield, MA, and Veterans Clinic in Pittsville, MA all outstanding records of evaluation and treatment for the appellant, since January 2007.  All records or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to his appeal that is not currently of record.  Specifically request that the Veteran provide authorization to enable VA to obtain employer records, particularly those associated with FMLA leave.  And, records from Berkshire Hospital in Pittsville, MA.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completion of 1 and 2 above, the Veteran should be afforded VA examination to determine the current severity of his service-connected right knee disability.  The Veteran's claims file should be made available to the examiner, and the examiner is requested to review the entire claims file in conjunction with the examination.  

The examiner should opine to the following:

(a)  What are the ranges of motion?  The examiner should conduct range of motion testing expressed in degrees and note if, accompanied by pain.

(b) Is there impairment of the tibia and fibula characterized by malunion with "moderate" or "marked" knee disability?

(c)  Is there dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint?

(d)  Is there ankylosis?  If so, favorable or unfavorable?

(e)  Is there slight, moderate, or severe recurrent subluxation or lateral instability of the knee?

In this regard, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss and/or any of the other symptoms during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should address specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination. 

All tests and studies deemed necessary by the examiner should be performed.  The examiner(s) should set forth all examination findings and the complete rationale for the conclusions reached in printed (typewritten) report(s).

4.  After completion of 1 and 2 above, the Veteran should be afforded a VA psychiatric examination, with a psychiatrist or psychologist, to determine the symptoms and severity of his PTSD.  The Veteran's claims file should be made available to the examiner, and the examiner is requested to review the entire claims file in conjunction with the examination.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning scale score that represents the level of impairment due to the Veteran's psychiatric disability, and an explanation of what the score means.

All tests and studies deemed necessary by the examiner should be performed.  

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

5.  Thereafter, the RO should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
GRAIG JACKSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


